DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the claimed filed on 05/25/2021.
3.	Claims 1-8, 10 and 18-20 are allowed.

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance.
5.	The closest prior art of record is Mauti, US 20080238642 A1, Gurovich et al., US 20150120083 A1 and Dizdarevic et al., US 20180367958 A1, hereinafter referred to as Mauti, Gurovich and Dizdarevic.
Mauti discloses a method comprising: 
monitoring a communications bus installed within a vehicle, the communications bus connecting one or more sensors installed within the vehicle and transmitting data recorded by the one or more sensors (See at least ¶4, 15 and 28); 
detecting a message broadcast on the communications bus (See at least ¶14 and FIG. 1); 
extracting an event from the message based on a pre- defined list of event types stored by the vehicle, wherein the event comprises a subset of data included in the message (See at least ¶14, 15 and FIG. 3); 
determining that a transfer condition has occurred (See at least ¶21).
Gurovich discloses the transfer condition comprising a condition selected from the group consisting of an occurrence of an accident, a pre-defined interval, and a manual trigger (See at least ¶37 and 87).

None of the prior art of record references taken either together or in combination with prior art of record discloses:
 (Claims 1, 10 and 18):
secure storage device installed within the vehicle, the secure storage device comprising a write-only storage device; 
storing the message in a volatile memory installed within the vehicle;
extracting a plurality of events from the secure storage device in response to determining that the transfer condition has occurred; 
transferring the plurality of events to a remote server in response to determining that the transfer condition has occurred; and -- 2 --App. Ser. No.: 15/879,954Attorney Docket No.: 120426-117400/US 
transferring contents of the volatile memory to the remote server in response to determining that the transfer condition comprises the occurrence of an accident.
In combination with remaining elements and features of the claimed invention. It is for those reasons that the applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11 - 17 directed to species Group II non-elected without traverse.  Accordingly, claim 11 - 17 have been been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669